Citation Nr: 1029966	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, 
to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an attorney observer from the Board


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from February 1974 to February 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran was afforded a hearing at the RO before the 
undersigned Acting Veterans Law Judge in August 2009.  A 
transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The objective and probative evidence of record preponderates 
against a finding that the Veteran was exposed to herbicidal 
agents during his active military service.  

2.  The objective and probative medical and other evidence of 
record preponderates against a finding that the Veteran's 
diabetes mellitus is related to his active military service.  


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in active military 
service, and may not be presumed to have been so incurred to 
include as due to exposure to herbicidal agents.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).






                 REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

A letter sent to the Veteran in April 2007 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The letter 
also provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claim is being denied, any question as to 
the appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

The Board acknowledges that, to date, VA has neither afforded the 
Veteran an examination, nor solicited a medical opinion as to the 
onset and/or etiology of his diabetes mellitus; however, no VA 
examination is necessary to satisfy the duty to assist in this 
case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a decision 
on a claim. Specifically, a VA examination is required where the 
record contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated with 
military service, but does not contain sufficient evidence for 
the Secretary to make a decision.  Id. As discussed below, there 
is no competent evidence that the Veteran's condition either 
manifested in service or is otherwise related to an event in 
service.  The Veteran has not reported experiencing continuity of 
symptomatology since service.  In such circumstances, there is no 
duty to obtain a medical examination or opinion.  McLendon v. 
Nicholson, 20 Vet. App. at 84.  The statutory duty of VA to 
assist veterans in developing claims does not include a duty to 
provide a veteran with a medical examination and medical opinion 
absent a showing of a causal connection between his disability 
and his military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003

VA obtained the Veteran's service treatment and personnel records 
and identified records of his VA outpatient treatment, to the 
extent possible, and endeavored to obtain evidence to corroborate 
his claim of herbicide exposure in service.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained. 

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file that includes service personnel and treatment records, his 
written contentions, VA medical records and examination reports, 
and his Board hearing testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Relevant Laws and Regulations

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and diabetes mellitus becomes manifest to a compensable 
degree within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

"[I]n order to establish service connection or service- connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in- service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the appellant contends, in pertinent part, that he 
was exposed to Agent Orange in service, and that such exposure 
caused his claimed type II diabetes mellitus.  The probative 
evidence shows that he has type II diabetes mellitus, as 
reflected in his VA medical records.

The law provides that if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  However, the only foreign service evidenced in the 
Veteran's service personnel records is Japan.

In reference to exposure to herbicides outside of Vietnam, VA has 
information regarding the use of Agent Orange in Korea along the 
demilitarized zone (DMZ). The Department of Defense (DOD) has 
identified specific units which were assigned or rotated to areas 
near the DMZ where herbicides were used between April 1968 and 
July 1969.  However, the Veteran did not serve in Korea nor did 
he enter active military service until 1974, long after the time 
of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part VI, Chapter 2, Section B.  If a veteran 
instead either belonged to a different unit located in Korea 
during this time period, or served in one of the units identified 
by DOD between September 1, 1967 and August 31, 1971, but not 
during 1968 or 1969, then herbicide exposure will represent a 
factual determination to be established on a case-by-case basis.  
Id.

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been present 
on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 
62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has 
concluded that in order to establish qualifying service in 
Vietnam, a veteran must demonstrate actual duty or visitation in 
the Republic of Vietnam.  Id.  Service in the Republic of Vietnam 
is interpreted as requiring service on the landmass of Vietnam.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the 
sole method for showing causation.

In light of the foregoing, service connection may be presumed for 
residuals of Agent Orange exposure by showing two elements.  
First, the Veteran must show that he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the Veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), or 
otherwise establish a nexus to service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

In other words, for purposes of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the 
serviceman must have actually been present at some point on the 
landmass or the inland waters of Vietnam during the Vietnam 
conflict (or in Korea, as described above).  

The Veteran contends that he is entitled to service connection 
for diabetes mellitus and specifically contends that he was 
exposed to herbicidal agents while working in a warehouse while 
serving in Japan. 

As noted, a veteran who, during active military, naval or air 
service, served in Vietnam from January 9, 1962 to May 7, 1975, 
and has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed to an herbicide agent containing 
dioxin, such as Agent Orange.  38 C.F.R. § 3.307(a)(6).  However, 
while the Veteran's DD Form-214 and personnel records demonstrate 
that his active service began in 1974, they do not reflect that 
he was present in Vietnam during his active military service and 
he has not alleged that he served in Vietnam during his active 
military service.  Rather, he asserts that he served in Okinawa 
during which he was exposed to Agent Orange.  

The Veteran contends that while serving in Okinawa, he worked in 
a chemical supply warehouse at Camp Foster that stored various 
herbicidal, chemical, and biological agents.  The Veteran's 
personnel records demonstrate that the Veteran served as a 
general warehouseman during his active military service.  

In support of his claim, the Veteran submitted an article from 
the Internet that indicates that the United States sprayed Agent 
Orange in the training area in northern Okinawa, and that the DOD 
admitted to storing highly lethal chemical munitions in Okinawa 
prior to 1971.  

In April 2007, VA attempted to corroborate the Veteran's claim by 
submitting a Personnel Information Exchange System (PIES) request 
to the National Personnel Records Center (NPRC) to determine 
whether the Veteran was ever exposed to herbicidal agents during 
his active military service.  However, in its August 2007 
response, the NPRC indicated that there were no records 
suggesting that the Veteran was ever exposed to herbicides.  

The Board has considered the evidence submitted by the Veteran in 
support of his claim.  While the unverified evidence submitted by 
him is suggestive of Agent Orange being present in Okinawa in the 
late 1960s, the Veteran's service records clearly document that 
he did not begin active duty until 1974.  Thus, this evidence 
does not demonstrate that he was exposed to any herbicidal agents 
during his active duty that began in 1974.  

The Board therefore finds that the Veteran may not be presumed to 
have been exposed to herbicidal agents, to include Agent Orange, 
during his active military service.  See e.g. Haas v. Peake.

Considering the Veteran's claim for service connection on a 
direct basis, he has not asserted and the evidence does not 
reflect that he was diagnosed with type II diabetes mellitus in 
service.  His service treatment records are not referable to 
complaints or diagnosis of, or treatment for, type II diabetes 
mellitus and the records are not referable elevated blood glucose 
levels.  According to the Veteran's February 1978 separation 
examination report, results of a urinalysis revealed that his 
albumin and sugar levels were negative.  

In fact, the Veteran's post-service treatment records demonstrate 
that the Veteran was not diagnosed with diabetes mellitus until 
many years after his separation from active duty.  According to a 
June 2005 VA outpatient treatment record, the Veteran suffered 
from diabetes mellitus that was first diagnosed in 1996.  The 
Veteran confirmed in his April 2007 claim for service connection 
that he was not diagnosed with diabetes mellitus until 1996.  
This intervening lapse of so many years between his separation 
from military service and the first documented manifestation of 
this claimed disorder is probative evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).

While the Veteran maintains that he has diabetes mellitus related 
to exposure to herbicidal agents during active service, as a lay 
person he has not been shown to be capable of making medical 
conclusions, thus, his statements regarding diagnosis and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  And although the 
Veteran is competent in certain situations to provide a diagnosis 
of a simple condition such as a broken leg or varicose veins, he 
is not competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical and 
other evidence of record is against the Veteran's claim for 
service connection for diabetes mellitus, including as due to 
exposure to herbicidal agents, and his claim must be denied.



ORDER

Service connection for diabetes mellitus, Type II, to include as 
due to herbicidal exposure, is not warranted.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
`

